DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/29/21 has been entered. Claims 13, 16, 20-21, 23-29 remain pending in the application. Claims 13, 16 are amended, Claims 1-12, 14-15, 17-19 and 22 are cancelled, and Claims 27-29 are newly added. The applicant’s amendment to the claim has overcome 112(b) rejection previously set forth in the office action mailed on 7/30/21. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues on pages 5-6 of Remarks that the prior art in record (Sanders et al.) does not disclose “modes of illumination includes white light imaging for visual inspection with acetic acid (VIA) and Lugol’s iodine (VILI) and green light imaging for enhanced contrast for vasculature”. The examiner respectfully disagrees and asserts that Sanders et al. teach and it is known that using acetic acid solution (e.g., Lugol’s or Schiller’s) applied to the cervix to improve visualization and to help the clinician assess whether a change in color or in the vascular pattern of patient are indicative of abnormalities (paragraph [0005] of Sanders et al.). In addition, acetic acid solution is applied to the cervix to help the clinician assess whether a change in the color or in the vascular pattern of the cervix and vaginal tract are indicative of abnormalities. An iodine solution may also be applied to the cervical area, to help in highlighting areas of  Sanders et al. comprises a handle with mode changing controls 28 providing a user the ability to control various attributes of optical device. ([0129] of Sanders et al.). Such controls may include lighting attributes such as color and/or brightness, etc. The controls may control the brightness/Lux of light sources which may be white and/or colored light-emitting diodes (LED)s. The controls such as a dial may be provided on the handle 14 that a user may adjust brightness and/or to make the image more or less green as they desire, in order to provide better visualization during gynecological exams ([0135]-[0136] of Sanders et al.).
Applicant’s arguments with respect to claims 13 (excluding Sanders et al.), 16, 20-21 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 20080045791) in view of Sanders et al. (US 20080108869) and in further view of Ouyang et al. (US 20150150441).
Regarding Claim 13, Gal et al. disclose a colposcope (Fig.1, colposcope) comprising: an elongate body defining an interior space and having a distal end (Figs.1-4, one or more passages extending through it from its proximal end to its distal end), a proximate end, and an axis extending between the distal end and the proximate end (Figs.1-4, one or more passages extending through it from its proximal end to its distal end); 
an image capture device positioned within the interior space of the elongate body (Figs.1 and 6, [0054] an imaging assembly comprising one or more image capture devices and associated optical lenses or lens systems, located in the front assembly); 
a plurality of light emitting diodes (LEDs) attached to the distal end of the elongate body and positioned to generate and direct light towards the area outside of the elongate body (Figs.1 and 6, [0034] illumination assembly 12 of the device may Light Emitting Diodes located near the front window or an external illumination source, which generates light); 
wherein the body comprises a handle and a sleeve extending away from the handle at an obtuse angle (See figures 1 and 3, shows having obtuse angle).
However, Gal et al. does not disclose a control panel on the body and associated electronics configured to select from among a plurality of modes of illumination for an object in a field of view of the image capture device, wherein the control panel and 
Sanders et al. teach a control panel on the body (Fig.1, controls 28) and associated electronics configured to select from among a plurality of modes of illumination for an object in a field of view of the image capture device (Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.), 
wherein the control panel and associated electronics are configured to select among the modes of illumination to control the plurality of LEDs ([0135]-[0137] light sources 52 may be white and/or colored light-emitting diodes (LED); Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.) including: 
white light imaging for visual inspection ([0135]-[0136] white LEDs are incorporated as light sources 52 and may have an emission of 0-100 Lux or brighter) with acetic acid VIA ([0279] acetic acid solution is applied to the cervix), and Lugol’s iodine (VILI) ([0005] an acetic acid solution (e.g., Lugol's or Schiller's) is applied to the cervix) and green light imaging for enhanced contrast for vasculature ([0136] green LEDs; a user may adjust brightness and/or to make the image more or less green as they desire).  

The modified device of Gal et al. and Sanders et al. teach the device above, but does not teach an anti-reflection coated, hydrophobic window positioned at the distal end and positioned within a field of view of the image capture device; and wherein the handle comprises first and second clamshell housing parts that are ultrasonically welded to provide a liquid and particle tight seal.
Ouyang et al. teach an anti-reflection coated, hydrophobic window (Figs.7A-C, [0083] Glass 752 is coated with hydrophobic or hydrophilic film) positioned at the distal end and positioned within a field of view of the image capture device ([0083] On the distal end of the tip 120 is lens sensor stack 750. According to some embodiments, lens sensor stack 750 consists of a lens set precisely positioned on top of a CMOS sensor), 
and wherein the handle comprises first and second clamshell housing parts that are ultrasonically welded to provide a liquid and particle tight seal ([0078]-[0080] the fluid barrier and sealing can be implemented by one or more ultrasonic welding processes. In these cases, the outer shell 470 is manufactured as two pre-molded halves).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al. and Sanders et al. to have an anti-reflection coated, hydrophobic window positioned at the distal end and positioned within a field of view of the image capture device; and wherein the handle comprises first and second clamshell housing parts that are ultrasonically welded to provide a liquid and particle tight seal as taught by Ouyang et al. in order to provide sealing from fluids and of the improve visual inspection ([0049] and [0050] of Ouyang et al.). The modified device of Gal et al. in view of Sanders et al. and in further view of Ouyang et al. will hereinafter be referred to as the modified device of Gal et al., Sanders et al. and Ouyang et al.
Regarding Claim 16, the modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, and Sanders et al. teach wherein the plurality of LEDs comprises a plurality of different types of LEDs ([0135]-[0137] light sources 52 may be white and/or colored light-emitting diodes (LED)), and wherein the modes of illumination correspond to activation and Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have wherein the plurality of LEDs comprises a plurality of different types of LEDs, and wherein the modes of illumination correspond to activation and deactivation of the different types of LEDs as taught by Sanders et al. in order to provide adjusting the brightness to achieve desired image ([0136] of Sanders et al.).
Regarding Claim 20, the modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, and Sanders et al. teach wherein the control panel and associated electronics are configured to select from among a plurality of different magnifications or colors for viewing an object in a field of view of the image capture device (Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have wherein the control panel and associated electronics are configured to select from among a plurality of different magnifications or colors for viewing an object in a field of view of the image capture device as taught by Sanders et 
Regarding Claim 21, modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, and Ouyang et al. teach wherein the window (glass/protective glass cover 752) is configured to form the outermost liquid and particle barrier to the sensitive camera lens ([0085] allow fluid to exit the tip and tend to push suspended particulate matter away from the camera so as to enhance image and video capture by camera module 754). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have wherein the window is configured to form the outermost liquid and particle barrier to the sensitive camera lens as taught by Ouyang et al. in order to provide better visual inspections ([0085] of Ouyang et al.).
Regarding Claim 26, the modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, and Ouyang et al. teach wherein the image capture device (CMOS sensor and camera module 754) is at the distal end (distal tip 120) of the elongate body (Figs.7A-C, [0083]-[0085] camera module 754 at distal tip 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have wherein the image capture device is at the distal end of the elongate body as taught by Ouyang et al. in order to provide perform image processing ([0083]-[0084] of Ouyang et al.).
Claims 23, 25, 27, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 20080045791) in view of Sanders et al. (US 20080108869), in further view of Ouyang et al. (US 20150150441) and further in view of Boehnlein et al. (US 20100033563).
Regarding Claim 23, the modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, but does not teach a light guide and diffuser. Boehnlein et al. teach a light guide and diffuser (Fig.2, [0038] molded light dispersal unit or light pipe unit 60 is positioned proximate to circuit board 56 to receive and diffuse light transmitted by LEDs 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have a light guide and diffuser as taught by Boehnlein et al. in order to provide evenly diffuse to illuminate a desired object ([0005] of Boehnlein et al. The modified device of Gal et al. in view of Sanders et al., in further view of Ouyang et al. and further in view of Boehnlein et al. will hereinafter be referred to as the modified device of Gal et al., Sanders et al., Ouyang et al. and Boehnlein et al.
Regarding Claim 25, the modified device of Gal et al., Sanders et al., Ouyang et al. and Boehnlein et al. teach the claimed invention as discussed above concerning claim 23, and Boehnlein et al. teach wherein the plurality of LEDs (Fig.2, light emitting diodes 58) are a concentric LED PCB ring (Fig.2, circuit board 56) and the light guide and diffuser (Fig.2, [0038] light dispersal unit 60 is positioned proximate to circuit board 56 to receive and diffuse light transmitted by LEDs 58) structurally supports the concentric LED PCB ring (Fig.2, light source circuit board 56).
Regarding Claim 27, the modified device of Gal et al., Sanders et al., Ouyang et al. and Boehnlein et al. teach the claimed invention as discussed above concerning claim 25, and Boehnlein et al. teach wherein the window (Fig.2, window 64) is mated to a center of the light guide and diffuser (Fig.2, [0038], a molded light dispersal unit or light pipe unit 60 is positioned proximate to circuit board 56 to receive and diffuse light transmitted by LEDs 5; light pipe unit 60 is held within a light pipe cap 62, which is also adapted to hold a sapphire window 64).
Regarding Claim 28, the modified device of Gal et al., Sanders et al., Ouyang et al. and Boehnlein et al. teach the claimed invention as discussed above concerning claim 27, and Boehnlein et al. teach wherein the light guide and diffuser surrounds the window (Fig.2, [0038], light pipe unit 60 is held within a light pipe cap 62, which is also adapted to hold a sapphire window 64).
Regarding Claim 29, Gal et al. disclose colposcope (Fig.1, colposcope) comprising: an elongate body defining an interior space and having a distal end (Figs.1-4, one or more passages extending through it from its proximal end to its distal end), a proximate end, and an axis extending between the distal end and the proximate end (Figs.1-4, one or more passages extending through it from its proximal end to its distal end); 
an image capture device positioned within the interior space of the elongate body (Figs.1 and 6, [0054] an imaging assembly comprising one or more image capture devices and associated optical lenses or lens systems, located in the front assembly), 
([0020] an imaging assembly comprising one or more image capture devices and associated optical lenses or lens systems, located in the front assembly); 
a plurality of light emitting diodes (LEDs) attached to the distal end of the elongate body and positioned to generate and direct light towards the area outside of the elongate body (Figs.1 and 6, [0034] illumination assembly 12 of the device may Light Emitting Diodes located near the front window or an external illumination source, which generates light).
However, Gal et al. does not disclose a control panel on the body and associated electronics configured to select from among a plurality of modes of illumination for an object in a field of view of the image capture device, wherein the control panel and associated electronics are configured to select among the modes of illumination to control the plurality of LEDs including: white light imaging for visual inspection with acetic acid (VIA) and Lugol's iodine (VILI); and green light imaging for enhanced contrast for vasculature.
Sanders et al. teach a control panel on the body (Fig.1, controls 28) and associated electronics configured to select from among a plurality of modes of illumination for an object in a field of view of the image capture device (Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.), 
wherein the control panel and associated electronics are configured to select among the modes of illumination to control the plurality of LEDs ([0135]-[0137] light sources 52 may be white and/or colored light-emitting diodes (LED); Fig.1, [0129] Controls 28 provide a user the ability to control various attributes of optical device 10. Those attributes may include camera zoom, camera focus, camera position and lighting attributes such as color and/or brightness, etc.) including: 
white light imaging for visual inspection ([0135]-[0136] white LEDs are incorporated as light sources 52 and may have an emission of 0-100 Lux or brighter) with acetic acid VIA ([0279] acetic acid solution is then applied to the cervix), and Lugol’s iodine (VILI) ([0005] an acetic acid solution (e.g., Lugol's or Schiller's) is applied to the cervix) and green light imaging for enhanced contrast for vasculature ([0136] green LEDs; a user may adjust brightness and/or to make the image more or less green as they desire).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Gal et al. to have a control panel on the body and associated electronics configured to select from among a plurality of modes of illumination for an object in a field of view of the image capture device, wherein the control panel and associated electronics are configured to select among the modes of illumination to control the plurality of LEDs including: white light imaging for visual inspection with acetic acid (VIA) and Lugol's iodine (VILI); and green light imaging for enhanced contrast for vasculature as taught by Sanders et al. in order to provide to help the clinician assess whether a change in the color or in the vascular pattern of the cervix and vaginal tract are indicative of abnormalities, and provide greater clarity certain variations in vaginal and cervical tissue and in vascular pattern, and may be adjusted by modulating light sources of different colors to achieve the desired color 
The modified device of Gal et al. and Sanders et al. teach the device above, but does not teach an anti-reflection coated, hydrophobic window positioned at the distal end and positioned within a field of view of the image capture device.
Ouyang et al. teach an anti-reflection coated, hydrophobic window (Figs.7A-C, [0083] Glass 752 is coated with hydrophobic or hydrophilic film) positioned at the distal end and positioned within a field of view of the image capture device ([0083] On the distal end of the tip 120 is lens sensor stack 750. According to some embodiments, lens sensor stack 750 consists of a lens set precisely positioned on top of a CMOS sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al. and Sanders et al. to have an anti-reflection coated, hydrophobic window positioned at the distal end and positioned within a field of view of the image capture device as taught by Ouyang et al. in order to provide sealing from fluids and of the improve visual inspection ([0049] and [0050] of Ouyang et al.). The modified device of Gal et al. in view of Sanders et al. and in further view of Ouyang et al. will hereinafter be referred to as the modified device of Gal et al., Sanders et al. and Ouyang et al.
The modified device of Gal et al., Sanders et al. and Ouyang et al. the device above, but does not teach wherein the plurality of LEDs are a concentric LED PCB ring; and a light guide and diffuser, wherein the light guide and diffuser structurally supports 
Boehnlein et al. teach wherein the plurality of LEDs (Fig.2, light emitting diodes 58) are a concentric LED PCB ring (Fig.2, circuit board 56); 
and a light guide and diffuser (Fig.2, [0038] molded light dispersal unit or light pipe unit 60 is positioned proximate to circuit board 56 to receive and diffuse light transmitted by LEDs 58), 
the light guide and diffuser (Fig.2, [0038] light dispersal unit 60 is positioned proximate to circuit board 56 to receive and diffuse light transmitted by LEDs 58) structurally supports the concentric LED PCB ring (Fig.2, light source circuit board 56), and wherein the light guide and diffuser surrounds the window (Fig.2, [0038], light pipe unit 60 is held within a light pipe cap 62, which is also adapted to hold a sapphire window 64).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have wherein the plurality of LEDs are a concentric LED PCB ring; and a light guide and diffuser, wherein the light guide and diffuser structurally supports the concentric LED PCB ring, and wherein the light guide and diffuser surrounds the window as taught by Boehnlein et al. in order to provide evenly diffuse to illuminate a desired object ([0005] of Boehnlein et al.)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US 20080045791) in view of Sanders et al. (US 20080108869), in further view of Ouyang et al. (US 20150150441) and further in view of Griffin (US 20110002584).
Regarding Claim 24, the modified device of Gal et al., Sanders et al. and Ouyang et al. teach the claimed invention as discussed above concerning claim 13, but does not teach a modular reflector to provide uniform illumination by redirecting light at outer fringes back towards target tissue surface through the use of angled sidewalls of the distal end.
Griffin teaches a modular reflector to provide uniform illumination by redirecting light at outer fringes back towards target tissue surface through the use of angled sidewalls of the distal end (Figs.3 and 8, [0005]-[0006],  annular beveled end surface is formed in the wall of silica at the transmitting end and is angled relative the longitudinal axis such that electromagnetic radiation propagating along the longitudinal axis through the conical section is reflected by the beveled end surface at an angle that is transverse to the longitudinal axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gal et al., Sanders et al. and Ouyang et al. to have a modular reflector to provide uniform illumination by redirecting light at outer fringes back towards target tissue surface through the use of angled sidewalls of the distal end as taught by Griffin in order to provide uniform treatment of tissue surrounding the device in a radial direction. ([0017] of Griffin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•	US 20100030020 A1		Sanders; Gerald J. et al.
•	US 20170049312 A1		Seth; Subhendu et al.

•	US 20050049509 A1		Mansour, Hebah Noshy et al.
Sanders et al. (US 20100030020) disclose an apparatus including a housing including a shaft portion, and a handle portion extending from a proximal end of the shaft portion and defining a cavity that contains an output connector; a distal tip portion configured to be removably coupled to a distal end of the shaft portion; a camera assembly coupled to the distal tip of the shaft, the camera assembly comprising a camera and a light source, wherein the camera assembly is disposed at a distal end of the distal tip. The figure 1 shows a handle housing 102 and a shaft having an obtuse angle.  (See figure 1 below and [0023]-[0025]).

    PNG
    media_image1.png
    529
    750
    media_image1.png
    Greyscale

 
Seth et al. (US 20170049312) disclose a colposcopy apparatus comprising an optics unit 12 having an optical axis 22 and an image acquiring unit 13 for acquiring an image 21 of a cervix 23 through the optics unit 12. The colposcopy apparatus 10 further 
Greenstein et al. (US 20160262604) disclose an image acquisition system integrates Bright field illumination, Dark Field illumination, UV light, IR light, RGB light, white light and any combination thereof. During the examination, a 3-5% acetic acid solution is applied to the cervix, causing abnormal and metaplastic epithelia to turn white. A green filter or green light source such as an LED may be used to accentuate vasculature.  (See figures and [0004]-[0005], [0010]).
Mansour et al. (US 20050049509) disclose a system having a probe and a monitoring unit serve to monitor periodically the cervix opening during labor and obtain measurements of the diameter of the cervix opening. The housing 42 may be hermetic to protect its internal components from contamination and the outside environment. The housing 42 may also be coated or made of a hydrophobic (i.e. water repellent) material to prevent fluids, if any, from adhering to its exposed surfaces.  (See figures and [0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795